Name: 2011/19/EU: Commission Decision of 14Ã January 2011 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards sealants for non-structural use in joints in buildings and pedestrian walkways (notified under document C(2011) 62) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  marketing;  construction and town planning;  building and public works
 Date Published: 2011-01-15

 15.1.2011 EN Official Journal of the European Union L 11/49 COMMISSION DECISION of 14 January 2011 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards sealants for non-structural use in joints in buildings and pedestrian walkways (notified under document C(2011) 62) (Text with EEA relevance) (2011/19/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 13(4) thereof, After consulting the Standing Committee on Construction, Whereas: (1) The Commission is required to select, in accordance with Article 13(3) of Directive 89/106/EEC, one of two procedures for attesting the conformity of a product. That Article prescribes that the Commission should choose the least onerous possible procedure consistent with safety. It is therefore necessary to decide whether, for a given product or family of products, the existence of a factory production control system under the responsibility of the manufacturer is a necessary and sufficient condition for an attestation of conformity, or whether, for reasons related to compliance with the criteria set out in Article 13(4) of that Directive, the intervention of an approved body is required. (2) Article 13(4) requires that the procedure thus determined shall be indicated in the mandates and in the technical specifications. It is therefore desirable to identify the products or family of products referred to in the technical specifications. (3) The two procedures provided for in Article 13(3) of Directive 89/106/EEC are described in detail in Annex III to that Directive. It is therefore necessary to specify clearly the methods by which the two procedures shall be implemented, by reference to Annex III, for each product or family of products, since Annex III gives preference to certain systems. (4) The procedure referred to in Article 13(3)(a) corresponds to the systems set out in the first possibility, without continuous surveillance, and the second and third possibilities of point (ii) of Section 2 of Annex III. The procedure referred to in Article 13(3)(b) corresponds to the systems set out in point (i) of Section 2 of Annex III, and in the first possibility, with continuous surveillance, of point (ii) of Section 2 of Annex III, HAS ADOPTED THIS DECISION: Article 1 The products and families of products set out in Annex I shall have their conformity attested by a procedure whereby, in addition to a factory production control system operated by the manufacturer, an approved body is involved in assessment and surveillance of the production control or of the product itself. Article 2 The procedure for attesting conformity as set out in Annex II shall be indicated in the mandates for harmonised European standards. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 January 2011. For the Commission Antonio TAJANI Vice-President (1) OJ L 40, 11.2.1989, p. 12. ANNEX I Sealants for non-structural use in joints in buildings and pedestrian walkways as follows: 1. sealants for external and/or internal walls, partitions; 2. sealants for glazing (except for sealants for aquariums, structural glazing, first and outer seal to manufacture insulated glazing units, horizontal glazing (below 7 °) and organic glass); 3. sealants for sanitary joints (except for industrial, drinking water, underwater (swimming pools, sewage systems etc.) and food contact applications); 4. sealants for pedestrian walkways (except for chemical containment, submersed, roads and other traffic areas, airports and sewage treatment plants). ANNEX II Note: For products having more than one of the intended uses specified in the following families, the tasks for the approved body, derived from the relevant systems of attestation of conformity, are cumulative. PRODUCT FAMILY SEALANTS FOR NON-STRUCTURAL USE IN JOINTS IN BUILDINGS AND PEDESTRIAN WALKWAYS (1/2) Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec is requested to specify the following system(s) of attestation of conformity in the relevant harmonised European standards: Product Intended use Level(s) or class(es) AoC system  Sealants for external walls Outdoor applications  3  Sealants for internal walls, partitions Indoor applications  4  Sealants for glazing For uses in building construction  3  Sealants for pedestrian walkways  3  Sealants for sanitary joints  3 System 3: See point (ii) of Section 2 of Annex III to Directive 89/106/EEC, second possibility. System 4: See point (ii) of Section 2 of Annex III to Directive 89/106/EEC, third possibility. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. PRODUCT FAMILY SEALANTS FOR NON-STRUCTURAL USE IN JOINTS IN BUILDINGS AND PEDESTRIAN WALKWAYS (2/2) Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN/Cenelec is requested to specify the following system(s) of attestation of conformity in the relevant harmonised European standards: Product(s) Intended use(s) Level(s) or class(es) (reaction to fire) Attestation of conformity system(s) Sealants for non-structural use in joints in buildings and pedestrian walkways For uses subject to reaction to fire regulations A1 (1), A2 (1), B (1), C (1) 1 A1 (2), A2 (2), B (2), C (2), D, E 3 (A1 to E) (3), F 4 System 1: See point (i) of Section 2 of Annex III to Directive 89/106/EEC, without audit-testing of samples. System 3: See point (ii) of Section 2 of Annex III to Directive 89/106/EEC, second possibility. System 4: See point (ii) of Section 2 of Annex III to Directive 89/106/EEC, third possibility. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect. (1) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material). (2) Products/materials not covered by footnote (*). (3) Products/materials that do not require to be tested for reaction to fire (e.g. Products/materials of classes A1 according to Commission Decision 96/603/EC).